United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT, OFFICE OF HOUSING,
Parkersburg, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1770
Issued: February 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 22, 2013 appellant filed a timely appeal from the July 15, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a cardiac or
hypertension condition in the performance of duty.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On June 8, 2012 appellant, then a 53-year-old program analyst, filed a claim alleging that
he sustained cardiac and hypertension conditions due to his work.2 Regarding the cause of the
claimed conditions, he stated, “Recurrent, surging and sustained severe hypertensive episodes
caused by repeated requests and denial for equipment deemed necessary by management to
perform critical job-related functions.” Appellant first realized on January 1, 2012 that the
claimed conditions were caused or aggravated by his work factors. He did not stop work.3 In an
accompanying statement, appellant noted that he sustained stress due to attempting to complete
his work duties in a timely manner, which included reviewing numerous documents. He noted
that using a printer to print out documents was essential to performing his job and stated that he
was not provided a printer or ink cartridges by the employing establishment.4
In a July 11, 2012 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of his claim.
Appellant submitted a statement that, beginning in mid-2010, the volume of documents
he had to print to perform his job increased dramatically. He noted that he purchased his own
printer and ink cartridges but that the volume of documents he printed rendered the printer
inoperable. Despite appellant’s efforts, the employer did not provide a printer or ink cartridges.
In an April 11, 2012 report, Dr. Mary N. Gordon, an attending osteopath and Boardcertified cardiologist, diagnosed arteriosclerotic heart disease, hypertension and hyperlipidemia.
She indicated that appellant had experienced elevated blood pressures over the past few months
and expressed concern that it might be due to his arteriosclerotic heart disease. On April 20,
2012 Dr. Gordon stated that he had been under her care since a stent placement in 2007.
Appellant recently had a coronary angiogram that did not show any progression in his current
coronary artery disease. Dr. Gordon stated, “However, stress plays a very important role in the
development of further episodes of high blood pressure, coronary artery disease and possible
stroke.”
In a June 25, 2012 report, Dr. Dave Y. Chua, an attending Board-certified cardiologist,
stated that appellant’s medical history included coronary artery disease and resistant
hypertension. According to appellant’s blood pressure logs, he seemed to have higher blood
pressure readings at work and “these typically corresponded with increased stresses at work.”
2

At the time he filed his claim, appellant had preexisting coronary artery disease and hypertension, which the
employing establishment accommodated by allowing him to work at home on a full-time basis. He submitted
e-mails from 2011 in which employing establishment officials discussed policies regarding the provision of printers
and ink cartridges to employees who were being accommodated.
3

Appellant used a traumatic injury form to file his claim but he actually was alleging the occurrence of an
occupational disease as he claimed that he sustained cardiac and hypertension conditions due to incidents that
occurred over the course of more than one workday or work shift. A traumatic injury refers to injury caused by a
specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors, which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. §§ 10.5(ee), (q); Brady L. Fowler, 44 ECAB 343, 351 (1992).
4

Appellant indicated that, until recently, he had paid for his own printer and ink cartridges.

2

His blood pressure reading was 158/96 on April 11, 2012 and 180/104 on June 20, 2012. On
July 18, 2012 Dr. Steven Harnack, an attending Board-certified internist, noted that appellant has
been under his care for many years and stated, “It is my opinion that [appellant’s] condition of
hypertension is worsened by stressful situations especially related to work stress. It would
benefit his health if he could maintain a low stress environment.”
In a January 7, 2013 decision, OWCP denied appellant’s claim finding that he did not
submit sufficient medical evidence to establish that he sustained a cardiac or hypertension
condition causally related to his work activities. It found that he established a work factor in the
form of having to print and review numerous documents without always having adequate
equipment. However, appellant did not submit rationalized medical evidence addressing how his
claimed condition related to the accepted work factor.
Appellant requested reconsideration and submitted a March 19, 2013 report from
Dr. Chua, who discussed his visit in April 2012 with complaints of chest tightness, left arm
discomfort and shortness of breath. Dr. Chua discussed the results of a coronary angiography,
which demonstrated no significant progression of appellant’s coronary artery disease and noted
that cardiac hemodynamics indicated hypertensive heart disease as cause of his symptomatology.
He listed readings from appellant’s blood pressure logs from April 11, June 20 and 25 and July 2
and 12, 2012 stated:
“As noted on his blood pressure logs, [appellant] appears to have higher blood
pressure readings that corrolates [sic] with the causal affect [sic] of increased
stresses resulting from unmet equipment needs…. Please understand that from a
cardiovascular standpoint stress plays a crucial role in the development of further
episodes of high blood pressure, coronary artery disease and possible stroke.
Please assist in helping [appellant] manage work stresses better.”
In a May 14, 2013 letter, an agency human resources official stated that appellant’s
supervisor had indicated that the frequency that appellant had to print documents varied with his
workload and that he might be required to print documents (such as audit and voucher reviews)
on a daily basis for certain periods.
In a July 15, 2013 decision, OWCP affirmed the January 7, 2013 decision, noting that
appellant had not submitted sufficient medical evidence to establish that he sustained a cardiac or
hypertension condition causally related to the accepted work factor.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and specific condition for which compensation is claimed are causally

3

related to the employment injury.5 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
On June 8, 2012 appellant filed a claim alleging that he sustained cardiac and
hypertension conditions due to his work. The Board finds that he established a work factor of
having to print and review numerous documents without always having adequate equipment.
However, appellant did not submit sufficient medical evidence to establish that he sustained a
specific medical condition due to the accepted work factor.
Appellant submitted an April 20, 2012 report in which Dr. Gordon, an attending
osteopath and Board-certified cardiologist, stated that he recently had a coronary angiogram that
did not show any progression in his current coronary artery disease. Dr. Gordon stated,
“However, stress plays a very important role in the development of further episodes of high
blood pressure, coronary artery disease and possible stroke.” The submission of this report does
not establish appellant’s claim for a work-related cardiac or hypertension condition because she
only generally indicated that stress can play a role in the development of hypertension and
coronary artery disease. Dr. Gordon did not provide any opinion that the accepted work factor,
relating to his work duties, contributed to his claimed conditions.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

7

An employee’s regular or specially assigned duties or a requirement imposed by the employment would
constitute a work factor under FECA. Lillian Cutler, 28 ECAB 125 (1976).
8

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

4

In a June 25, 2012 report, Dr. Chua, an attending Board-certified cardiologist, stated that
appellant’s medical history included coronary artery disease and resistant hypertension. He
noted that, according to appellant’s blood pressure logs, he seemed to have higher blood pressure
readings at work and “these typically corresponded with increased stresses at work.” Dr. Chua
did not provide a clear opinion that the accepted work factor contributed to appellant’s claimed
conditions. He only generally referred to the possible effects of stress and, although he related
appellant’s higher blood readings to increased stress at work, he did not provide any support for
this assertion. In fact, Dr. Chua appears to have merely repeated appellant’s own belief that his
blood pressure increased with perceived work stresses.
In a March 19, 2013 report, Dr. Chua listed readings from appellant’s blood pressure logs
from April 11, June 20 and 25 and July 2 and 12, 2012 and stated that the logs showed that
appellant appeared to have higher blood pressure readings that correlated “with the causal affect
[sic] of increased stresses resulting from unmet equipment needs.” He stated, “Please understand
that from a cardiovascular standpoint stress plays a crucial role in the development of further
episodes of high blood pressure, coronary artery disease and possible stroke.” While Dr. Chua
related appellant’s higher blood pressure readings to an aspect of the accepted work factor, he
did not provide a rationalized opinion explaining the relationship between the work factor and
the observed condition. His report lacks details regarding the nature and extent of appellant’s
accepted work duties and he did not explain how these duties could, as evidenced by objective
medical findings, contribute to a specific medical condition. Dr. Chua did not explain the
medical process of how appellant’s specific accepted stresses could contribute to his cardiac or
hypertension condition.
In a July 18, 2012 report, Dr. Harnack, an attending Board-certified internist, noted that
appellant’s hypertension was “worsened by stressful situations especially related to work stress.
It would benefit [appellant’s] health if he could maintain a low stress environment.” This report
does not establish his claim because Dr. Harnack only generally indicated that stress can worsen
hypertension. He did not provide any opinion that the accepted work factor contributed to
appellant’s claimed conditions.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a cardiac or
hypertension condition in the performance of duty.

9

Appellant’s wife provided a statement in which she stated that work-related stress associated with appellant’s
“struggles to do his job without required equipment” had exacerbated his medical condition. However, as causal
relationship is a medical question that can only be resolved by medical opinion evidence, the reports of a nonphysician
cannot be considered by the Board in adjudicating that issue. Arnold A. Alley, 44 ECAB 912, 920-21 (1993).

5

ORDER
IT IS HEREBY ORDERED THAT the July 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

